Title: From Thomas Jefferson to Edmond Charles Genet, 5 June 1793
From: Jefferson, Thomas
To: Genet, Edmond Charles



Sir
Philadelphia 5 June 1793.

In my letter of May 15th: to M. de Ternant, your predecessor, after stating the answers which had been given to the several memorials of the British Minister of May 8th: it was observed that a part remained still unanswered of that which respected the fitting out armed vessels in Charleston to cruise against nations with whom we were at peace.
In a conversation which I had afterwards the honor of holding with you, I observed, that one of those armed vessels, the Citizen Genet, had come into this Port with a prize; that the President had thereupon, taken the case into further consideration, and after mature consultation and deliberation was of opinion that the arming and equipping vessels in the Ports of the United States to cruise against nations with whom they are at peace, was incompatible with the territorial sovereignty of the United States; that it made them instrumental to the annoyance of those nations, and thereby tended to compromit their peace, and that he thought it necessary as an evidence of good faith to them, as well as a proper reparation to the Sovereignty of the Country, that the armed vessels of this description should depart from the ports of the United States.
The letter of the 27th. instant, with which you have honored me, has been laid before the President, and that part of it which contains your observations on this subject has been particularly attended to. The respect due to whatever comes from you, friendship for the french nation, and justice to all, have induced him to reexamine the subject, and particularly to give to your representations thereon, the consideration they deservedly claim. After fully weighing again however all the principles and circumstances of the case, the result appears still to be that it is the right of every nation to prohibit acts of sovereignty from being exercised by any other within its limits; and the duty of a neutral nation to prohibit such as would injure one of the warring powers: that the granting military commissions within the United States by any other authority than their own is an infringement on their Sovereignty, and particularly so when granted to their own citizens, to lead them to commit acts contrary to the duties they owe their own country; that the departure of  vessels thus illegally equipped, from the Ports of the United States, will be but an acknowledgment of respect analogous to the breach of it, while it is necessary on their part, as an evidence of their faithful neutrality. On these considerations Sir, the President thinks that the United States owe it to themselves, and to the nations in their friendship, to expect this act of reparation, on the part of vessels marked in their very equipment with offence to the laws of the land, of which the law of nations makes an integral part.
The expressions of very friendly sentiment which we have already had the satisfaction of receiving from you leave no room to doubt that the conclusion of the President, being thus made known to you these vessels will be permitted to give no further umbrage by their presence in the Ports of the United States. I have the honor to be with sentiments of perfect esteem and respect Sir, Your most obedient & Most humble servant
